Exhibit 10.29

AMENDMENT ONE

TO THE

OFFICERS’ DEATH BENEFIT PLAN OF NEWMONT 

WHEREAS, the Officers’ Death Benefit Plan of Newmont (the “Plan”) was amended
and restated by Newmont USA Limited (the “Plan Sponsor”) effective January 1,
2013; and

WHEREAS, the Plan Sponsor wishes to close post-employment benefits to Salaried
Employees who do not meet the eligibility requirements for the Plan as of
January 1, 2017; and

WHEREAS, Article X of the Plan authorizes the Plan Sponsor to amend the Plan
from time to time.

NOW, THEREFORE, the Plan is hereby amended effective January 1, 2017 as follows:

1. Article II, “Eligibility,” is amended by restating Section 2.01 as follows:

Section 2.01.  Eligible Classes of Employees and Retirees.  The death benefits
provided under this Plan will be paid pursuant to Article III if the Salaried
Employee or Retiree satisfies the following requirements of this Section.

(a)Current Salaried Employees.  A current Salaried Employee of the Employer is
eligible for the Plan if:

(i)the Salaried Employee is a corporate officer of Newmont Mining Corporation
and is classified as an executive grade; or

(ii)the Salaried Employee is designated by the Vice President of Human Resources
of Newmont Mining or his delegate as eligible for the Plan.

Notwithstanding any provision of this Plan to the contrary, a Salaried Employee
who becomes eligible for the Plan on or after January 1, 2017 shall cease to be
covered under the Plan upon his or her retirement or termination of employment
with the Employer and the Salaried Employee will no longer be eligible for
benefits with the Plan.

(b)Retired Salaried Employees on and After January 1, 2004.  A retired Salaried
Employee of the Employer who retires on or after January 1, 2004 is eligible for
the Plan if:

(i) the Retiree was an eligible Salaried Employee under 2.01(a) at the time of
his retirement;

(ii) the Retiree attained age 55 as of the date of his or her retirement; and



Officers’ Death Benefit Plan of Newmont

Amendment One Effective January 1, 2017

Page 1 of 2

2424608 v.2

--------------------------------------------------------------------------------

 



(iii) the Retiree satisfied the Rule of 75 at the time of retirement.

2. The Administration Committee or its delegate is hereby authorized to take all
action necessary to implement this Amendment.

The foregoing was adopted this 21st day of December, 2016.

NEWMONT USA LIMITED

By /s/ Stephen P. Gottesfeld     

Name Stephen P. Gottesfeld     

Title Vice President                  

 

Officers’ Death Benefit Plan of Newmont

Amendment One Effective January 1, 2017

Page 2 of 2

--------------------------------------------------------------------------------